Name: Commission Regulation (EEC) No 3020/92 of 20 October 1992 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 306/14 Official Journal of the European Communities 22. 10. 92 COMMISSION REGULATION (EEC) No 3020/92 of 20 October 1992 establishing unit values for die determination of the customs value of certain perishable goods of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3334/90 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi ­ cated to the Commission in accordance with Article 1 (2) HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 23 October 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 October 1992. For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 154, 13. 6. 1981 , p. 26. (2) OJ No L 321 , 21 . 11 . 1990, p . 6. 22. 10 . 92 Official Journal of the European Communities No L 306/15 ANNEX Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 110 07019051 07019059 } New potatoes 15,54 656 122,41 31,88 107,21 3877 11,94 24100 35,92 10,93 120 0702 00 9o} Tomatoes 77^9 3149 590,66 152^1 519,38 19894 58,27 134492 172,17 62,89 1.30 0703 10 19 Onions (other than seed) 10,71 432 81,15 21,01 71,36 2733 8,00 18479 23,65 8,64 1.40 0703 20 00 Garlic 178,04 7189 1348,40 349,09 1 185,66 45416 133,03 307026 393,05 143,57 1.50 ex 0703 90 00 Leeks 30,35 1 276 240,49 61,99 211,30 7174 23,24 46691 69,78 21,59 1.60 « 0 0  ¢} 1010 1090 | Cauliflowers 31,88 1340 252,88 65,14 221,09 7537 24,43 48965 73,34 22,77 1.70 0704 20 00 Brussels sprouts 53,72 2267 423,88 110,06 374,08 11735 41,29 82719 124,09 37,72 1.80 0704 90 10 White cabbages and red cab- 23,05 975 182,88 47,36 160,54 5181 17,70 35248 53,35 16,11 bages 1.90 ex 0704 90 90 Sprouting broccoli or calabrese 132,49 5350 1003,48 259,79 882,38 33799 99,00 228490 292,51 106,85 (Brassica oleracea var. italica) 1.100 ex 0704 90 90 Chinese cabbage 39,75 1677 314,32 81,49 274,48 9909 30,51 61684 91,79 27,92 1,110 0705 1 1 9o | Cabbage lettuce (head lettuce) 112,52 4747 889,76 230,67 776,98 28050 86,37 174612 259,84 79,06 1.120 ex 0705 29 00 Endives 22,96 965 182,14 46,92 159,25 5 429 17,59 35268 52,83 16,40 1.130 ex 070610 00 Carrots 29,52 1 246 232,51 60,55 203,65 7 364 22,69 45777 68,23 20,76 1.140 ex 0706 90 90 Radishes 76,03 3212 604,06 156,14 526,58 18296 58,48 117341 175,57 53,25 1 150 0707 00 1919 Cucumbers 46,95 1896 355,62 92,06 312,70 11978 35,08 80974 103,66 37,86 1160 0708 0708 Peas (Pisum sativum) 206,76 8 349 1 565,94 405,41 1376,95 52744 154,50 356560 456,47 166,74 1.170 Beans : 1.170.1 0708  ¢ 10 90 Beans (Vigna spp., Phaseolus 217^2 8771 1 645,12 425,91 1446,58 55411 162,31 374588 479,54 175,17 0708 20 90 ] spp.) 1.170.2 I?} Beans (Phaseolus ssp., vulga- 9S J6 3g67 725^9 lg7 77 63776 24429 71,56 165148 211,42 77,220708 20 901 ris var. Compressus Savi) * 1.180 ex 0708 90 00 Broad beans 92,83 3894 734,40 189,09 645,42 21793 71,04 142837 212,96 66,61 1.190 0709 10 00 Globe artichokes 71,30 3008 563,82 146,17 492,35 17775 54,73 110648 164,65 50,09 1 .200 Asparagus : 1.200.1 ex 0709 20 00  green 343,46 13869 260 1,27 673,45 2 287,33 87616 256,65 592300 758,26 276,97 1.200.2 ex 0709 20 00  other 218,40 8818 1654,05 428,22 1454,43 55712 163,19 376623 482,15 176,12 1.210 0709 30 00 Aubergines (egg-plants) 78,20 3157 592,28 153,33 520,80 19949 58,43 134860 172,64 63,06 1.220 ex 0709 40 00 Ribbed celery (Apium graveo- 62,23 2627 490,12 127,65 429,28 15523 47,83 96494 143,84 43,77 lens var. dulce) 1.230 0709 51 30 Chantarelles 1 177,1 47723 8 970,74 2 314,54 7 825,18 298523 883,16 2 033303 2 606,93 941,57 1.240 0709 60 10 Sweet peppers 63,35 2 558 479,82 124,22 421,91 16161 47,34 109255 139,86 51,09 1.250 0709 90 50 Fennel 40,06 1692 318,24 82,26 277,42 9639 30,81 61820 92,50 28,05 1.260 0709 90 70 Courgettes 38,41 1614 304,72 78,38 267,79 8982 29,39 59164 88,32 27,15 1.270 ex 0714 20 10 Sweet potatoes, whole, fresh 98,95 4174 781,50 202,59 690,51 22594 75,77 151536 228,30 69,55 (intended for human consumption) 2.10 ex 0802 40 00 Chestnuts (Castanea spp.), 164,80 6655 1248,18 323,14 1097,54 42041 123,15 284208 363,84 132,90 fresh 2.20 ex 0803 00 10 Bananas (other than plantains), 39,28 1586 297,55 77,03 261,64 10022 29,35 67752 86,73 31,68 fresh 2.30 ex 0804 30 00 Pineapples, fresh 44,82 1 810 339,48 87,88 298,51 11434 33,49 77299 98,95 36,14 2.40 ex 0804 40 10 1 Avocados fresh 135 84 5 485 1 028,83 266,35 904,66 34653 101,50 234261 299,90 109,54 ex 0804 40 90 1 No L 306/ 16 Official Journal of the European Communities 22. 10. 92 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.50 ex 0804 50 00 Guavas and mangoes, fresh 114,97 4642 870,78 225,43 765,68 29329 85,91 198273 253,83 92,71 2.60 Sweet oranges, fresh : 2.60.1 0805 10 11 0805 10 31 _ guines *** 3nd Semi"San" 17,76 746 139,59 36,23 122,40 4458 13,61 27429 40,84 12,800805 10 41 1 2.60.2 0805 10 15  Navels, Navelines, Nave 0805 0805 !S 35 Valenciaa'lates Maltese, 37'52 1515 284^ ",56 249,87 » 571 28,03 64703 82,83 30.25 0805 10 45 Shamoutis, Ovalis, Trovita and Hamlins 2.60.3 0805 10 19 0805 10 39  0thers 49,67 2006 376,23 97,40 330,83 12672 37,12 85668 109,67 40,06 0805 10 49 2.70 Mandarins (including tange ­ rines and satsumas), fresh ; Cle ­ mentines, wilkings and similar citrus hybrids, fresh : 2.70.1 ex 0805 20 10  Clementines 73,84 2981 559,23 144,78 491,73 18835 55,17 127334 163,01 59,54 2.70.2 ex 0805 20 30  Monreales and Satsumas 58,55 2364 443,46 114,81 389,94 14936 43,75 100976 129,26 47,21 2.70.3 ex 0805 20 50  Mandarins and wilkings 57,76 2 438 454,90 118,47 398,43 14408 44,40 89560 133,50 40,62 270 4 ex 0805 20 90 1  Tangerines and others 64,12 2589 485,63 125,72 427,02 16357 47,91 110578 141,56 51,71 2.80 ex 0805 30 10 Lemons (Citrus limon, Citrus 45,43 1834 344,13 89,09 302,60 11591 33,95 78358 100,31 36,64 limonum), fresh 2.85 ex 0805 30 90 Limes (Citrus aurantifolia), 135,88 5487 1029,13 266,43 904,92 34663 101,53 234329 299,98 109,58 fresh 2.90 Grapefruit, fresh : 2.90.1 ex 0805 40 00  white 50,35 2033 381,32 98,72 335,30 12843 37,62 86826 111,15 40,60 230.2 ex 0805 40 00  pink 81,46 3289 616,97 159,73 542,51 20780 60,87 140482 179,84 65,69 2.100 0806 10 11 0806 10 15 Table grapes 78,13 3155 591,76 153,20 520,34 19931 58,38 134742 172,49 63,01 0806 10 19J 2.110 080710 10 Water-melons 17,61 737 138,27 35,81 121,55 4433 13,48 27243 40,36 12,75 2.120 Melons (other than water-me ­ lons) : 2.120.1 ex 0807 10 90  Amarillo, Cuper, Honey 42,57 1719 322,45 83,48 283,53 10860 31,81 73420 93,99 34,33 dew (including Cantalene), Onteniente, Piel de Sapo (including Verde Liso), Ro ­ chet, Tendral, Futuro 2.120.2 ex 0807 10 90  other 106,83 4313 809,11 209,47 711,46 27252 79,83 184233 235,85 86,15 2.130 0808 10 91 ] 0808 10 93 Apples 21,63 873 163,82 42,41 144,04 5517 16,16 37301 47,75 17,44 0808 10 99j 2.140 Pears 2.140.1 0808 20 31 0808 20 35 lÃ ia  ¢ Nashi (Pyrus pyrifo' 75 80 3060 574,09 148,63 504,81 19336 56,64 130719 167,34 61,12 0808 20 39 2.140.2 0808 20 31 0808 20 35 Other 42,24 1705 319,97 82,83 281,35 10777 31,56 72856 93,27 34,06 0808 20 39 2.150 0809 10 00 Apricots 32,40 1360 254,53 66,06 223,20 8129 24,82 50014 74,48 23,34 2160 0809 20 9o} Cherries 79'83 3352 627,19 162,79 549,98 20031 61,15 123238 183,53 57,51 2.170 ex 0809 30 00 Peaches 100,72 4067 762,87 197,50 670,80 25695 75,26 173703 222,37 81,22 22. 10 . 92 Official Journal of the European Communities No L 306/17 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.180 ex 0809 30 00 Nectarines 54,80 2222 417,68 107,76 364,34 13899 41,12 94671 121,37 43,83 2190 Plums 5S^5 2380 ^51 115'59 392'62 15039 ^05 101669 13 °.15 47&gt;54 080" 19 2'200 0810 10 90| Strawberries 305^2 12402 2331,42 601,52 2033,70 77583 229,52 528438 677,52 244,70 2.205 0810 20 10 Raspberries 1686,7 71352 13344,9 3467,96 11643,49 414554 1296,5 2611963 3905,77 1 180,3 2.210 0810 40 30 Fruit of the species Vaccinium 161,42 6 779 1 268,11 329,16 1 1 1 1,99 40501 123,65 249172 371,08 116,29 myrtillus 2.220 0810 90 10 Kiwi fruit (Actinidia chinensis 110,53 4463 837,13 216,72 736,10 28196 82,59 190613 244,02 89,13 Planch.^ 2.230 ex 0810 90 80 Pomegranates 87,50 3533 662,68 171,56 582,70 22320 65,38 150890 193,17 70,56 2.240 ex 0810 90 80 Khakis (including Sharon 397,70 16124 3030,92 782,00 2643,87 100861 298,39 686988 880,79 318,12 fruit) 2.250 ex 0810 90 30 Lychees 492^2 20190 3808,61 977,07 3341,06 124068 370,46 824805 1100,55 373,96